not fit the exceptions we have made for purely legal issues. See State v.
                      Babayan, 106 Nev. 155, 174, 787 P.2d 805, 819-20 (1990) (granting writ of
                      mandamus dismissing an indictment to prevent "gross miscarriage of
                      justice"). Therefore, extraordinary relief is not warranted on this claim.
                                  Second, Lakeman contends that the indictment is inadequate
                      because it fails to allege facts that show that he engaged in activity that
                      directly resulted in the victim's death. We disagree.
                                  [T]he second degree felony murder rule applies
                                  only where the felony is inherently dangerous,
                                  where death or injury is a directly foreseeable
                                  consequence of the illegal act, and where there is
                                  an immediate and direct causal
                                  relationship—without the intervention of some
                                  other source or agency—between the actions of the
                                  defendant and the victim's death.

                      Labastida v. State, 115 Nev. 298, 307, 986 P.2d 443, 448-49 (1999). The
                      predicate felony must be the immediate and direct cause of the victim's
                      death to sustain a conviction.   See id. at 307, 986 P.2d at 449 (vacating
                      conviction for second-degree felony murder where victim's death was the
                      direct result of another's abuse and not the defendant's neglect). While
                      the indictment alleges that Lakeman indirectly engaged in the felonies of
                      criminal neglect of patients and performance of an act in reckless
                      disregard of persons or property, it maintains that those crimes were the
                      direct and immediate cause of the victim's death. Therefore, he has not
                      demonstrated that extraordinary relief is warranted on this claim.
                                  Third, Lakemen argues that the indictment fails to allege
                      what specific acts he committed in order to permit him to defend against
                      the charges. He further contends that it fails to allege how he aided and
                      abetted in the acts. We disagree. The State advances a limited number of
                      theories of prosecution. It identifies how each defendant participated in
SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    .4tVED
those alleged theories.   See State v. Kirkpatrick, 94 Nev. 628, 630, 584
P.2d 670, 671-72 (1978) (providing where one offense may be committed by
one or more specified means, an accused must be prepared to defend
against all means alleged). Therefore, the counts are sufficiently precise
as to "who is alleged to have done what," State v. Hancock, 114 Nev. 161,
165, 955 P.2d 183, 185 (1998) (internal quotations omitted), and are
sufficient to put Lakeman on notice of the nature of the offense and the
essential facts sufficient for him to prepare a defense, Jennings v. State,
116 Nev. 488, 490, 998 P.2d 557, 559 (2000). Lakeman failed to
demonstrate that the district court manifestly abused its discretion in
denying his petition.
            Lastly, Lakeman contends that the State erred in instructing
the grand jury in two respects. First, he asserts that the State failed to
instruct the grand jury that second-degree felony murder required the
jurors to find the predicate crime was the immediate cause of the victim's
death and that the State incorrectly instructed the grand jury that it need
not find a particular theory of liability. While the State must instruct the
grand jury on the elements of the offense alleged, see NRS 172.095(2), we
have never required the State to instruct the grand jury on the law
concerning theories of liability, see Schuster v. Dist. Ct., 123 Nev. 187,
192, 160 P.3d 873, 876 (2007) (observing prosecuting attorney is not
required to instruct grand jury on law); Hyler v. Sheriff, 93 Nev. 561, 564,
571 P.2d 114, 116 (1977) (stating that "it is not mandatory for the
prosecuting attorney to instruct the grand jury on the law"). The State
had no obligation to instruct the grand jury on the different theories of
second-degree murder. The record indicates that the grand jury was
provided the relevant statutes and the indictment set forth the elements of



                                         3
                                    •A
the crime. Second, Lakeman contends that the State instructed the jury
that it was not required to find a particular theory of criminal liability to
sustain the indictment for second-degree murder. However, the State's
comment, when read in context, does not alleviate the State's burden of
proof before the grand jury. Therefore, we conclude that extraordinary
relief is not warranted on this ground.
            Having considered Lakeman's contentions and concluded that
they lack merit, we
            ORDER the petition DENIED.



                                                                    J.
                                    Hardesty


                                    p     .   '




                                    Parraguirre



                                    Cherry
                                          C                         J.



cc: Hon. Valerie Adair, District Judge
     Santacroce Law Offices, Ltd.
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                      4